Citation Nr: 0804718	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
that granted service connection for PTSD and assigned a 
disability evaluation of 30 percent effective on March 10, 
2004.  The veteran filed a timely appeal of this 
determination to the Board.  

In February 2006, the RO increased the evaluation to 50 
percent disabling, effective on March 10, 2004.  The RO also 
awarded a temporary total disability because of 
hospitalization over 21 days beginning on July 27, 2005.  An 
evaluation of 50 percent was then reassigned effective, on 
October 1, 2005.  

In February 2007, the Board remanded the case to the RO for 
additional development and adjudication.  

As the veteran is in receipt of less than the maximum 
schedular rating for his service-connected PTSD, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In this case, the Board observes that, following the RO's 
issuance of the September 2007 Statement of the Case, the 
veteran submitted a statement accompanied by additional 
evidence pertinent to the veteran's claim.  

This new evidence was not accompanied by a waiver of RO 
consideration, and a Supplemental Statement of the Case has 
not been issued since that time.  In such a situation, the 
law requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After reviewing the additional 
evidence submitted by the veteran after 
the September 2007 Supplemental Statement 
of the Case, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review this claim in light of all 
the evidence of record.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



